Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/22.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
storage in claim 1 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon U.S. Patent/PG Publication 20150204687 in view of Tomatsu U.S. Patent/PG Publication 20180328752.
Regarding claim 1:
 An information display device comprising: (Yoon [0035] The apparatus 100).
 a processor configured to display a display object in augmented reality (Yoon [0035] an augmented reality graphic processing unit 180).
 and a storage configured to store data and algorithms driven by the processor, (Yoon [0050] storage unit 120-5).
wherein the processor is configured to determine a position of the display object (Yoon [0068], [0081]  Although not particularly limited, in an embodiment of the present invention, five display regions including a driving lane display region R1, a left lane display region R2, a right lane display region R3, a left center display region R4, and a right center display region R5 are defined.)
by use of at least one of a total number of lanes or a number of lanes in a road in a driving direction of a host vehicle, (Yoon [0047] Referring to FIG. 3, the lane detection unit 110 detects at least one piece of information among information regarding the number of lanes, a lane pattern, a center lane index, and a driving lane index by performing image processing on the lane image information 21 acquired from the lane image acquisition unit 210.)
 possible traveling direction information for each lane, and driving direction information related to the host vehicle, and (Yoon [0050] Referring to FIG. 4, the route search unit 120 includes a destination setting unit 120-1, a vehicle position information extraction unit 120-3, a digital map storage unit 120-5, a route information extraction unit 120-7, a lane driving direction information extraction unit 120-9, and a route guidance information extraction unit 120-11, in order to extract the lane driving direction information 12-1 and the route guidance information 12-2 using the GPS information from the GPS reception unit 220.).
wherein the information display apparatus is disposed within the host vehicle  (Yoon [0044] The augmented reality display unit 190 receives the augmented reality-based lane change graphic information 18 on which rendering has been performed from the augmented reality graphic processing unit 180, and displays the received augmented reality-based lane change graphic information 18 through the transparent display screen 19 shown in FIG. 1.).
Yoon does not teach  remote servers. In a related field of endeavor, Tomatsu teaches:
wherein the information display apparatus is disposed within the host vehicle
or outside the host vehicle, and when disposed outside the host vehicle, is configured to transmit display information related to the display object to the host vehicle or a mobile device
Therefore, it would have been obvious before the effective filing date of the claimed invention to process at a server as taught by Tomatsu. The motivation for doing so would have been to provide additional functionality (Tomatsu [0071]). Therefore it would have been obvious to combine Tomatsu with Yoon to obtain the invention.
Regarding claim 2:
 The information display device of claim 1, has all of its limitations taught by Yoon in view of Tomatsu. Yoon further teaches  wherein the processor is configured to determine the position of the display object by moving a reference position on a map from a lane on which the host vehicle is traveling to a lane corresponding to the driving direction of the host vehicle by use of the possible traveling direction information for each lane (Yoon [0050] The digital map storage unit 120-5 outputs stored map data to the route information extraction unit 120-7, the lane driving direction information extraction unit 120-9, and the route guidance information extraction unit 120-11. The route information extraction unit 120-7 maps a vehicle's current position coordinates included in the vehicle position information from the vehicle position information extraction unit 120-3 and destination coordinates on the map data, and extracts the mapped result as the route information. The lane driving direction information extraction unit 120-9 extracts the lane driving direction information 12-1 using the route information extracted by the route information extraction unit 120-7 and the map data. The route guidance information extraction unit 120-11 extracts the route guidance information 12-2 using the lane driving direction information 12-1 extracted by the lane driving direction information extraction unit 120-9 and the map data.)(Yoon [0068] Referring to FIG. 10, when the display region extraction unit 169 receives the lane information detected by the lane detection unit 110, a process of extracting the display region within the display screen for displaying the lane change information is performed using the received lane information.)
Regarding claim 3:
 The information display device of claim 1, has all of its limitations taught by Yoon in view of Tomatsu. Yoon further teaches  wherein the processor is configured to display the display object in a lane having a same driving direction as the driving direction of the host vehicle, and does not display the display object in a lane having a direction opposite to the driving direction of the host vehicle (Yoon [0029] As shown in FIG. 1, lane change guidance information based on augmented reality according to an embodiment of the present invention may be provided in such a manner as to be overlapped (mapped) with an actual traveled road through a transparent display screen 19 positioned in front of a driver. Such lane change guidance information based on augmented reality may be displayed as various augmented images such as characters, numerals, or a variety of augmented images having specific shapes. For example, as shown in FIG. 1, the augmented images may include a speedometer-like image 12 informing a current driving speed, text-like images 14, 16, and 18 such as characters, numerals, signs, or a combination thereof, and an arrow head-like image 20 indicating a lane change.).
Regarding claim 4:
 The information display device of claim 1, has all of its limitations taught by Yoon in view of Tomatsu. Yoon further teaches  wherein the processor is configured to determine a moving distance according to the total number of lanes in a case of a road, in which there is no distinction between directions of going up and down on a map, and wherein the processor is configured to determine the moving distance by use of at least one of the total number of lanes in the driving direction, the number of lanes in the driving direction, and a number of lanes in a direction opposite to the driving direction, and is configured to determine the position of the display object by moving a reference position on the map by the moving distance in the case of the road in which there is the distinction between the directions of going up and down on the map (Yoon [0047] Referring to FIG. 3, the lane detection unit 110 detects at least one piece of information among information regarding the number of lanes, a lane pattern, a center lane index, and a driving lane index by performing image processing on the lane image information 21 acquired from the lane image acquisition unit 210. […] The lane connection unit 110-11 performs a thinning process on the lane extracted by the lane extraction unit 110-9, and connects separate lanes. The center lane detection unit 110-13 detects a center lane based on color values among lanes connected by one straight line by the lane connection unit 110-11. The driving lane detection unit 110-15 detects a driving lane based on the position and inclination of the lane among the lanes connected by one straight line by the lane connection unit 110-10. That is, the driving lane detection unit 110-15 may classify the lanes connected by one straight line into left and right sides with respect to an imaginary central line crossing a middle portion of each lane image vertically, and detects two lanes which are closest to the imaginary central line and have different inclinations as the driving lane among the lanes. Only the left lane of the detected two lanes may be detected as the driving lane, as necessary.)(Yoon [0081] Specifically, the display region may be any one among a driving lane display region R1, a left lane display region R2, a right lane display region R3, a left center display region R4, and a right center display region R5. As an example, as shown in FIGS. 11a to 11e, the left lane display region R2 may be formed by the upper imaginary line ILL the lower imaginary line IL2, and the first and second lanes L1 and L2, the right lane display region R3 may be formed by the upper imaginary line ILL the lower imaginary line IL2, and the third and fourth lanes L3 and L4, and he driving lane display region R1 may be formed by the upper imaginary line ILL the lower imaginary line IL2, and the second and third lanes L2 and L3.)
Regarding claim 5:
 The information display device of claim 1, has all of its limitations taught by Yoon in view of Tomatsu. Yoon further teaches  wherein the processor is configured to determine a moving distance according to the total number of lanes and lane widths in a case of a road in which there is no distinction between directions of going up and down on a map, and wherein the processor is configured to determine the moving distance by use of the lane widths and at least one of the total number of lanes in the driving direction, the number of lanes in the driving direction, and a number of lanes in a direction opposite to the driving direction, and is configured to determine the position of the display object by moving a reference position on the map by the moving distance in a case of a road in which there is the distinction between the directions of going up and down on the map (Yoon [0047] Referring to FIG. 3, the lane detection unit 110 detects at least one piece of information among information regarding the number of lanes, a lane pattern, a center lane index, and a driving lane index by performing image processing on the lane image information 21 acquired from the lane image acquisition unit 210. […] The lane connection unit 110-11 performs a thinning process on the lane extracted by the lane extraction unit 110-9, and connects separate lanes. The center lane detection unit 110-13 detects a center lane based on color values among lanes connected by one straight line by the lane connection unit 110-11. The driving lane detection unit 110-15 detects a driving lane based on the position and inclination of the lane among the lanes connected by one straight line by the lane connection unit 110-10. That is, the driving lane detection unit 110-15 may classify the lanes connected by one straight line into left and right sides with respect to an imaginary central line crossing a middle portion of each lane image vertically, and detects two lanes which are closest to the imaginary central line and have different inclinations as the driving lane among the lanes. Only the left lane of the detected two lanes may be detected as the driving lane, as necessary.)(Yoon [0081] Specifically, the display region may be any one among a driving lane display region R1, a left lane display region R2, a right lane display region R3, a left center display region R4, and a right center display region R5. As an example, as shown in FIGS. 11a to 11e, the left lane display region R2 may be formed by the upper imaginary line ILL the lower imaginary line IL2, and the first and second lanes L1 and L2, the right lane display region R3 may be formed by the upper imaginary line ILL the lower imaginary line IL2, and the third and fourth lanes L3 and L4, and he driving lane display region R1 may be formed by the upper imaginary line ILL the lower imaginary line IL2, and the second and third lanes L2 and L3.)
Regarding claim 6:
 The information display device of claim 2, has all of its limitations taught by Yoon in view of Tomatsu. Yoon further teaches  wherein the processor is configured to determine a moving direction of the reference position in consideration of the host vehicle driving direction for each country (Yoon [0060] Thus, in the countries in which right-hand traffic is the rule such as in the United Kingdom, the directions of all arrows within the lane change mapping table may be configured in the opposite directions. ).
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616